Citation Nr: 1527665	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  12-27 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for service connection for cysts on the back and neck, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Massachusetts Office of the Commissioner of Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to March 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In May 2015, the Veteran and his wife testified before the undersigned Veterans Law Judge during a hearing held at the RO.  A transcript of the hearing is of record. 

The Veteran also submitted additional evidence in May 2015, without a waiver of his right to have the evidence initially considered by the RO.  However, with regard to the Board's favorable determination regarding the new and material issue in the decision below, there is no need for the RO to consider this evidence.  Since the claim is reopened and will be remanded to the originating agency for consideration on the merits, the Board finds that there is no prejudice to the Veteran in considering the additional evidence for the limited purpose of reopening the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  


FINDINGS OF FACT

1.  An August 2007 rating decision denied the claim of entitlement to service connection for cysts on the back and neck; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for cysts on the back and neck.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for cysts on the back and neck.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2014).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The RO denied the claim of entitlement to service connection for cysts on the back and neck in an August 2007 rating decision because the evidence failed to show a current diagnosis of the condition or that the disorder was incurred in service, including as due to radiation exposure.  The Veteran did not appeal the denial of the claim or submit any pertinent evidence within the appeal period.  The evidence of record at the time of the August 2007 rating decision included the Veteran's service treatment records showing treatment for sebaceous cysts on his neck and right ear lobe in July 1958 and a notation of "cyst in back of neck 1959" on his February 1959 separation medical examination report.   

In May 2010, the Veteran filed a request to reopen the claim of entitlement to service connection for cysts on the back and neck.

Evidence associated with record since the final rating decision includes VA and private treatment records, dated collectively from August 2008 to February 2014, reflecting diagnoses of and treatment for sebaceous or pilar cysts on the back and neck.  The Board finds that this medical evidence is not cumulative or redundant of the evidence of record at the time of the August 2007 rating decision.  Moreover, this evidence relates to an unestablished fact necessary to substantiate the claim for cysts on the back and neck, namely a current diagnosis of the claimed disorder during the period of the claim.  Therefore, it is new and material, and reopening the claim is warranted.  


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for cysts on the back and neck is granted.


REMAND

With respect to the reopened claim, the medical evidence does not include an opinion as to etiology of the Veteran's currently diagnosed sebaceous cysts.  Thus, he must be afforded a VA examination in order to obtain an etiological opinion as to whether his currently diagnosed cysts on the back and neck are related to the in-service occurrence of sebaceous cysts in 1958 and 1959, or are otherwise related to his active service.

Finally, during the May 2015 Travel  Board hearing, the Veteran testified that his private physician had taken a biopsy of a cyst on his back earlier that month, but he had not received the results of the assessment.  While on remand, the RO or the Appeals Management Center (AMC) must also take appropriate action to obtain all outstanding medical records pertinent to the claim.  

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim for service connection for cysts on the back and neck, to include the private records of any biopsies or clinical assessments performed in 2015.

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all skin disorders of the neck and back present during the pendency of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.

Based on a review of the Veteran's pertinent history and the examination results, the examiner should state an opinion as to whether there is a 50 percent or better probability that any disorder manifested by cysts on the Veteran's neck or back present during the period of the claim originated during service or is otherwise etiologically related to the Veteran's active service.  In providing the requested opinion, the examiner must consider the July 1958 service treatment record indicating treatment for sebaceous  cysts on the neck and right ear lobe and the notation of "cyst in the back of the head 1959" reflected on the Veteran's February 1959 separation examination report.  In addition for purposes of the opinion, the examiner should assume that the Veteran is credible.

The rationale for any opinion expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should adjudicate the reopened claim on a de novo basis.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a Supplemental Statement of the Case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


